DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 4/14/2022 that has been entered, wherein claims 1-18 are pending and claims 1-10 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed 9/1/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 5/19/2022.

The application has been amended as follows: 

Cancel claims 1-11
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 12, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the original light emitting diode die … the first electrode and the second electrode being disposed at opposite sides of the first epitaxial layer… forming an extending conductor, the extending conductor comprising a first portion and a second portion, the first portion being electrically connected to the second electrode of the original light emitting diode die; detecting whether the original light emitting diode die is normal; and if the original light emitting diode die is detected as abnormal, disposing a repairing light emitting diode die, and cutting off an electrical communication path of the first portion corresponding to the extending conductor,… the repairing light emitting diode die comprises a second epitaxial layer, a third electrode and a fourth electrode, the third electrode and the fourth electrode are disposed at a same side of the second epitaxial layer and in direct contact with the second epitaxial layer, and the step of disposing the repairing light emitting diode die comprises electrically connecting the third electrode of the repairing light emitting diode die to the second portion of the extending conductor.”

Claims 13-18 depend on claim 12 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892